Case 17-28587        Doc 28     Filed 11/28/18     Entered 11/28/18 14:55:43          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-28587
         Christal M White

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 09/25/2017.

         2) The plan was confirmed on 11/17/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 07/11/2018.

         5) The case was dismissed on 09/07/2018.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 14.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $4,085.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-28587       Doc 28      Filed 11/28/18    Entered 11/28/18 14:55:43               Desc         Page 2
                                                 of 3



 Receipts:

         Total paid by or on behalf of the debtor             $2,495.00
         Less amount refunded to debtor                           $0.00

 NET RECEIPTS:                                                                                  $2,495.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                               $204.58
     Court Costs                                                           $0.00
     Trustee Expenses & Compensation                                     $142.22
     Other                                                                 $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                 $346.80

 Attorney fees paid and disclosed by debtor:                   $0.00


 Scheduled Creditors:
 Creditor                                     Claim         Claim          Claim        Principal      Int.
 Name                               Class   Scheduled      Asserted       Allowed         Paid         Paid
 AMITA HEALTH ADVENTIST MEDICA Unsecured       3,830.00       7,741.07       7,741.07           0.00       0.00
 FIRST INVESTORS SERVICING CORP Secured       10,500.00     10,500.00      10,500.00       1,679.85     468.35
 FIRST INVESTORS SERVICING CORP Unsecured     10,409.00       9,820.96       9,820.96           0.00       0.00
 ILLINOIS TOLLWAY               Unsecured            NA       7,471.40       7,471.40           0.00       0.00
 MOUNTAIN SUMMIT FINANCIAL INC Unsecured             NA       1,000.00       1,000.00           0.00       0.00
 RESURGENT CAPITAL SERVICES     Unsecured            NA          25.85          25.85           0.00       0.00
 RESURGENT CAPITAL SERVICES     Unsecured            NA          27.69          27.69           0.00       0.00
 RESURGENT CAPITAL SERVICES     Unsecured            NA          34.60          34.60           0.00       0.00
 RESURGENT CAPITAL SERVICES     Unsecured            NA          32.29          32.29           0.00       0.00
 RESURGENT CAPITAL SERVICES     Unsecured            NA          24.01          24.01           0.00       0.00
 EDWARD HOSP                    Unsecured         155.00           NA             NA            0.00       0.00
 ELMHURST RADIOLOGISTS          Unsecured          75.21           NA             NA            0.00       0.00
 STATE COLLECTION/EMERGENCY H Unsecured           458.00           NA             NA            0.00       0.00
 AD ASTRA RECOVERY/SPEEDY CASH Unsecured       2,278.00            NA             NA            0.00       0.00
 FAIR COLLECTIONS AND OUTSOURC Unsecured       2,658.00            NA             NA            0.00       0.00
 FIRST PREMIER BANK             Unsecured         875.00           NA             NA            0.00       0.00
 HOME PROPERTIES LP             Unsecured      1,100.00            NA             NA            0.00       0.00
 MERCHANTS CREDIT/ADVENTIST LA Unsecured       2,092.00            NA             NA            0.00       0.00
 MERCHANTS CREDIT/DUPAGE MEDI Unsecured        1,800.00            NA             NA            0.00       0.00
 RECEIVABLES MGMT/ILLINOIS LEND Unsecured      1,824.00            NA             NA            0.00       0.00
 XFINITY                        Unsecured         600.00           NA             NA            0.00       0.00
 SPEEDY CASH                    Unsecured      2,278.00       2,278.08       2,278.08           0.00       0.00
 VERIZON                        Unsecured         864.00        847.60         847.60           0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-28587        Doc 28      Filed 11/28/18     Entered 11/28/18 14:55:43              Desc    Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                     $0.00              $0.00              $0.00
       Debt Secured by Vehicle                           $10,500.00          $1,679.85            $468.35
       All Other Secured                                      $0.00              $0.00              $0.00
 TOTAL SECURED:                                          $10,500.00          $1,679.85            $468.35

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $29,303.55                $0.00            $0.00


 Disbursements:

         Expenses of Administration                               $346.80
         Disbursements to Creditors                             $2,148.20

 TOTAL DISBURSEMENTS :                                                                       $2,495.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/20/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
